DETAILED ACTION
This action is in response to the amendments remarks received 04/21/2022 in which claims 1-10 have been amended and claim 11 has been newly added; thus claims 1-11 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112 (b) rejection of claim 9 is withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
Applicant’s argue that newly added limitations define over the cited art, but as detailed in the updated rejections and the 112(b) rejections the limitations are not seen to claim the same concepts that Applicant’s are arguing, and the arguments are thus not persuasive with regard to the current claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein the covering layer of metal oxide particles provides strong hydrophilicty to resist membrane pollution in the water treatment process, increases an adsorption ability to heavy metal ions in the raw water and reduces attachment of microorganisms and organic matters, thereby a retentate of the filter membrane is avoided, a removal ability of the filter membrane for heavy metal ions in the raw water is increased, and the filter membrane pollution is alleviated” which recite effects the membrane would have when used in the water treatment of raw water, however the water treatment of raw water is not actually claimed in claim 1 as the modification recited is only claimed to be to a membrane “for water treatment of raw water” and thus only represents and intended use of the treated membrane. Further, the water treatment of raw water process is not claimed in sufficient details for one of skill in the art to be able to determine what membrane properties may be claimed by such a board and not positively claimed process. 
Further the term “strong” is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Therefore the limitation is indefinite and the properties claimed and unclear for interpretation and examination.
Claim 11 recites the same problematic limitations as in claim 1 above and is indefinite for the same reason.
Further, claim 11 recites the limitation “wherein in the raw water, a removal rate of the turbidity reaches more than 95%, a removal rate of DOC reaches more than 80%, a removal rate of manganese ions reaches more than 70%, a removal rate of aluminum ions reaches more than 90%, and a time period of backwash interval of the filter membrane is prolonged by 3-15 times” which suffer the same issue as the libations above in that the water treatment process is not positively claimed, and thus the limitations to that process are not positively claimed, and further for purposes of interpreting what physical properties may be required of the membrane structure the process is too broadly claimed to require any specific structure and thus the limitations are indefinite.
Claims 2-10 are rejected for depending on an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0180912 A1 (hereinafter “Li”).
Regarding claim 1 Li discloses a method of forming a gel film, which may comprise metal oxide particles, on a membrane surface (i.e. a filter membrane modification method based on metal oxide particles) comprising the steps of:
preparing a liquid dispersion medium to form the gel which may comprise manganese oxide particles (i.e. a solution containing metal oxide particles), and then using a surface/substrate/filter membrane “such as a metal, glass, ceramic, composite material, paper or polymeric surface” which “is porous and can act as a filter to allow for passage there through, and removal of, excess dispersion medium in the gel formation process” and is thus seen to be a filter membrane as claimed, to filter the solution containing metal oxide particles to form a gel film comprising graphene and optionally manganese oxide particles (i.e. a covering layer of metal oxide particles) on a surface of the filter membrane with “any thickness” including less than 2 nm and at least 100µm, and specifically 65 µm ([0056]-[0059], [0075]-[0081], Fig. 4), and thus “then the filter membrane modification method based on metal oxide particles is completed” as claimed.
With regard to the limitations “wherein the covering layer of metal oxide particles provides strong hydrophilicty to resist membrane pollution in the water treatment process, increases an adsorption ability to heavy metal ions in the raw water and reduces attachment of microorganisms and organic matters, thereby a retentate of the filter membrane is avoided, a removal ability of the filter membrane for heavy metal ions in the raw water is increased, and the filter membrane pollution is alleviated” as above the scope of these limitations is not clear, however further since the composition is the same as the composition recited in claim s, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane and process disclosed by Li inherently has the same properties as the membrane and process recited in claim 1.  Specifically, it is asserted that wherein the covering layer of metal oxide particles provides strong hydrophilicty to resist membrane pollution in the water treatment process, increases an adsorption ability to heavy metal ions in the raw water and reduces attachment of microorganisms and organic matters, thereby a retentate of the filter membrane is avoided, a removal ability of the filter membrane for heavy metal ions in the raw water is increased, and the filter membrane pollution is alleviated. See MPEP 2112.01.
Regarding claim 6 Li discloses the method of claim 1, the filter membrane may be paper ([0056],[0076]) which is an organic membrane. 
Regarding claim 8 Li discloses the method of claim 6, wherein the substrate may be ceramic which is porous [0056], and would thus be a ceramic membrane. 
Regarding claim 9 Li discloses the method of claim 1, wherein a concentration of the dispersion (i.e. solution containing metal oxide particles) may be 0.1 mg/ml – 0.6 mg/ml [0071] (where 1 mg/ml = 1 g/L).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 2016/0264433 A1 (hereinafter “Hong”).
Regarding claim 2 Li discloses the method of claim 1, but does not disclose that the solution containing metal oxide particles is produced by reacting of ferrate or permanganate with an aqueous solution containing reducing substances or (claim 3) the reducing substances are Fe2+ or Mn2+. 
However Hong discloses producing manganese oxide particles by reacting a solution of manganese chloride (MnC12) and potassium permanganate (KMnO4) [0020], [0036]; and thus comprises a reducing substance Mn2+. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Li by forming the manganese oxide particles in the solution containing metal oxide particles by reacting a solution of manganese chloride and potassium permanganate as disclosed by Hong because this involves use of a known means to produce manganese oxide particles.
While it is not specifically disclosed that the solution is an aqueous solution, no other solvent is disclosed and therefore it would have been obvious to try using water as the solvent  as it is a common solvent for metal salts and the material is disclosed for use/reaction in a water treatment apparatus/method.
Note: The limitation “the solution containing metal oxide particles is produced by …” is seen to limit how the metal oxide particles in the solution are formed, and does not necessarily limit “the solution containing metal oxide particles” to being the actual reaction solution which formed the metal oxide particles. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 2010/0196746 A1 (hereinafter “Koyanaka”).
Regarding claim 4 Li discloses the method of claim 1, but does not disclose that the solution containing metal oxide particles is produced by reacting of oxidant with an aqueous solution containing reducing substances; the reducing substances in the aqueous solution are Fe2+ or Mn2+ or a mixture of Fe2+ and Mn2+ or (claim 5) the oxidant is ozone, monopersulfate, peroxodisulfate, hydrogen peroxide or hypochlorite.
However Koyanaka discloses producing manganese oxide particles by reacting an aqueous solution of manganese chloride with an oxidizing agent, including hydrogen peroxide and ozone, [0109], [0113], [0117], [0122].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Li by forming the manganese oxide particles in the solution containing metal oxide particles by reacting an aqueous solution of manganese chloride with an oxidizing agent, including hydrogen peroxide and ozone as disclosed by Koyanaka because this involves use of a known means to produce manganese oxide particles.
Note: The limitation “the solution containing metal oxide particles is produced by …” is seen to limit how the metal oxide particles in the solution are formed, and does not necessarily limit “the solution containing metal oxide particles” to being the actual reaction solution which formed the metal oxide particles.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 2004/0206693 A1 (hereinafter “Charkoudian”)
Regarding claim 7 Li discloses the filter membrane modification method based on metal oxide particles according to claim 6, the organic membrane is a mixed cellulose esters filter membrane by Millipore ([0111]), where a “mixed cellulose esters” by millipore is known to comprise cellulose nitrate mixed with cellulose acetate (see Charkoudian [0050]), and therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to use a membrane of mixed cellulose nitrate and cellulose acetate for the mixed cellulose esters membrane because this is a known mixed cellulose esters membrane by Millipore.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 10 Li discloses the filter membrane modification method based on metal oxide particles according to claim 1, wherein the covering layer of metal oxide particles on the surface of the filter membrane may be “any thickness” including less than 2 nm and at least 100µm, and specifically 65 µm ([0056]-[0059], [0075]-[0081], Fig. 4), and thus overlaps the range claimed. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Li’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Claims11 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 2016/0045874 A1 (hereinafter “Deng”).
Regarding claim 11 Li discloses a method of forming a gel film, which may comprise metal oxide particles, on a membrane surface (i.e. a filter membrane modification method based on metal oxide particles) comprising the steps of:
preparing a liquid dispersion medium to form the gel which may comprise manganese oxide particles (i.e. a solution containing metal oxide particles), and then using a surface/substrate/filter membrane “such as a metal, glass, ceramic, composite material, paper or polymeric surface” which “is porous and can act as a filter to allow for passage there through, and removal of, excess dispersion medium in the gel formation process” and is thus seen to be a filter membrane as claimed, to filter the solution containing metal oxide particles to form a gel film comprising graphene and optionally manganese oxide particles (i.e. a covering layer of metal oxide particles) on a surface of the filter membrane with “any thickness” including less than 2 nm and at least 100µm, and specifically 65 µm ([0056]-[0059], [0075]-[0081], Fig. 4), and thus “then the filter membrane modification method based on metal oxide particles is completed” as claimed.
Li disclose the membrane may be a filtration/separation nanomembrane [0001],[0021] but does not disclose then placing the filter membrane in a membrane bioreactor for carrying out the sewage water treatment.
However Deng discloses that nanoparticle coated filter membrane are known to be used in membrane bioreactors [0013].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Li by additionally placing the filter membrane in a membrane bioreactor for carrying out the sewage water treatment as would be needed to use the membrane in a membrane bioreactor as disclosed by Deng because nanoparticle coated filter membranes are known to be used in membrane bioreactors [0013].
With regard to the limitations “wherein the covering layer of metal oxide particles provides strong hydrophilicty to resist membrane pollution in the water treatment process, increases an adsorption ability to heavy metal ions in the raw water and reduces attachment of microorganisms and organic matters”, “wherein in the raw water, a removal rate of the turbidity reaches more than 95%, a removal rate of DOC reaches more than 80%, a removal rate of manganese ions reaches more than 70%, a removal rate of aluminum ions reaches more than 90%, and a time period of backwash interval of the filter membrane is prolonged by 3-15 times”, “thereby a retentate of the filter membrane is avoided, a removal ability of the filter membrane for heavy metal ions in the raw water is increased, and the filter membrane pollution is alleviated” as above the scope of these limitations is not clear, however further since the composition is the same as the composition recited in claim s, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane and process disclosed by Li inherently has the same properties as the membrane and process recited in claim 11.  Specifically, it is asserted that “wherein the covering layer of metal oxide particles provides strong hydrophilicty to resist membrane pollution in the water treatment process, increases an adsorption ability to heavy metal ions in the raw water and reduces attachment of microorganisms and organic matters”, “wherein in the raw water, a removal rate of the turbidity reaches more than 95%, a removal rate of DOC reaches more than 80%, a removal rate of manganese ions reaches more than 70%, a removal rate of aluminum ions reaches more than 90%, and a time period of backwash interval of the filter membrane is prolonged by 3-15 times”, “thereby a retentate of the filter membrane is avoided, a removal ability of the filter membrane for heavy metal ions in the raw water is increased, and the filter membrane pollution is alleviated”. See MPEP 2112.01.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773